Citation Nr: 0913918	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1966 until 
August 1968, including a tour of duty in the Republic of 
Vietnam from August 1967 until August 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the Veteran has peripheral neuropathy of the right lower 
extremity, related to a service-connected disability.  

2  The competent medical evidence, overall, does not show 
that the Veteran has peripheral neuropathy of the left lower 
extremity, related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right 
lower extremity, secondary to service-connected diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).

2.  Service connection for peripheral neuropathy of the left 
lower extremity, secondary to service-connected diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, March 2006 
correspondence provided Dingess notice, prior to the initial 
AOJ decision in this matter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The Veteran submitted private treatment 
records.  The appellant was afforded a VA medical examination 
in August 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the Veteran's claims, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The Veteran contends that his service-connected diabetes 
mellitus results in peripheral neuropathy of each lower 
extremity. 

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran's Notice of Disagreement and 
Substantive Appeal, and the December 2007 statement by his 
representative, make it clear that he contends that his 
peripheral neuropathies of the lower extremities are due to 
his service-connected diabetes mellitus.  He has not 
contended, and the evidence does not suggest, that the 
claimed conditions had their onset during or as a result of 
service.  Therefore, the Board will not discuss direct 
service connection.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

The evidence includes a March 2006 private medical report 
from M.B., M.D., which notes that the Veteran had been 
diagnosed with seven conditions, including myopathy of the 
legs.  Corresponding treatment records from Dr. M.B. are 
negative for peripheral neuropathy.  

The report of a June 2006 VA diabetes mellitus examination 
provides that the Veteran complained of weakness of the legs.  
The examiner set forth the pertinent results of the sensory 
examination and noted that they were not consistent with 
diabetic neuropathy.  The pertinent diagnosis was lower 
extremity myopathy with an unknown etiology, less likely than 
not caused by or related to the diabetes mellitus.  

Subsequent to the June 2006 VA examination, additional 
private medical records were associated with the claims file.  
An October 1998 report from D.T.W., M.D., sets forth the 
results of EMG nerve conduction study of the Veteran's lower 
extremities.  The impression was moderate sensory motor 
polyneuropathy involving the extremities that may be related 
to the known diabetes mellitus.  

Private records from M.P.D., M.D., dated in January 2007 
indicate that the Veteran's numbness of the leg was likely 
due to a diabetic neuropathy.  A February 2007 private record 
notes that the October 1998 nerve conduction studies revealed 
a moderately severe sensorimotor polyneuropathy, almost 
undoubtedly secondary to diabetes.  

The report of a March 2007 nerve conduction velocity (NCV) 
study by G.M.D., M.D., of the Veteran's right arm and leg was 
normal.  In a June 2007 report to Dr. M.P.D., Dr. G.M.D. 
stated that he followed the veteran for peripheral 
neuropathy.  He specified that the Veteran had small fiber 
polyneuropathy that could not be differentiated on EMG and 
nerve conduction studies in its early stages.  

The Veteran underwent a VA examination of the peripheral 
nerves in August 2008.  The examiner reviewed the Veteran's 
claims file and sets forth the Veteran's complaints and 
pertinent medical history.  The examiner specifically 
reviewed the private medical records and nerve conduction 
studies described above.  

The report sets forth the results of neurological testing.  
Sharp dull discrimination and light touch were equal 
bilaterally.  Perception of vibratory sense was inconsistent.  
The Veteran did not detect vibratory sense at the first MTP 
joint on the right but it was detectable at the medial 
malleolus and fibular head.  Vibratory sense was perceived on 
the left at the first MTP joint and the medial malleolus but 
not at the fibular head.

The impression was: 1) diabetes mellitus type II on medical 
therapy; and 2) despite subjective complaints, no objective 
evidence to support diagnosis of peripheral neuropathy.  The 
examiner explained that the Veteran's complaints of pain and 
numbness in the pretibial area was inconsistent with 
presentation of diabetic peripheral neuropathy.  

The Board finds that the preponderance of the foregoing 
evidence weighs against service connection for peripheral 
neuropathy for either lower extremity, secondary to diabetes 
mellitus.  The Board finds that the negative diagnosis and 
opinion in the report of the August 2008 VA examination are 
highly probative and outweigh the private medical evidence.  
They are based on current examination results and a review of 
the entire medical record, including all private medical 
records.  They are supported by reference to the specific 
results of current neurological testing.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  

By contrast, Dr. D.T.W.'s October 1998 opinion is equivocal.  
VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  Dr. M.P.D.'s 
2007 opinions, while not equivocal, include no rationale or 
explanation and refer to no specific supporting evidence.  

The Board is aware of the Veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, in the current claim 
the Veteran's own personal opinion that he has peripheral 
neuropathy of the lower extremities as a result of his 
service-connected diabetes mellitus is not a sufficient basis 
for awarding service connection.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for peripheral neuropathy 
of the right or left lower extremity, secondary to diabetes 
mellitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity, secondary to service-connected diabetes 
mellitus, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


